TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00215-CR





Ex Parte:  Dennis Proctor, Appellant







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 0921695, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING





PER CURIAM


	This is an appeal from an order denying relief on appellant's writ of habeas corpus. 
Appellant has filed an amended motion to withdraw the appeal.  No decision of this Court has
been delivered.  The amended motion is granted and the appeal is dismissed.  Appellant's original
motion to withdraw the appeal is submitted and dismissed.  See Tex. R. App. P. 59(b).



Before Justices Powers, Kidd and B. A. Smith

Appeal Dismissed on Appellant's Amended Motion

Filed:  March 8, 1995

Do Not Publish